DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
While the election made on 01 June 2022 is acknowledged, the pending claims as amended below are allowable, and so the restriction set forth in the Office action mailed on 05 April 2022 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimers filed on 01 July 2022 and 23 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,843,411 and U.S. Application No. 17/066,249, respectively, have been reviewed, accepted, and recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Miller on 23 August 2022.

The application has been amended as follows: 

(Currently Amended) A method for additive manufacturing comprising:
during a first build cycle:
detecting a first temperature distribution of an interface layer of a resin in a liquid state, the interface layer of the resin located at a resin interface between an upper surface of a build window and a preceding layer of a build;
accessing a first layer geometry for the first build cycle;
calculating a first target temperature distribution of the interface layer based on the first layer geometry;
calculating a first infrared radiation projection predicted to drive the interface layer of the resin from the first temperature distribution to the first target temperature distribution;
projecting the first infrared radiation projection toward the resin interface to selectively heat regions of the resin interface coinciding with the first layer geometry; and
selectively photocuring a first volume of the resin in the selectively heated regions of the interface layer to form a first photocured resin layer of the build corresponding to the first layer geometry.

(Currently Amended) The method of[ claim 1, wherein projecting the first infrared radiation projection toward the resin interface comprises, via an infrared projector arranged below the build window and configured to project infrared light incident with the resin interface, projecting the first infrared radiation projection toward the resin interface.

(Currently Amended) The method of[ claim 2, wherein via the infrared projector arranged below the build window and configured to project infrared light incident with the resin interface, projecting the first infrared radiation projection toward the resin interface comprises, via an infrared digital micromirror device arranged below the build window and configured to project infrared light incident with the resin interface on a per-pixel basis, projecting the first infrared radiation projection toward the resin interface.

(Currently Amended) The method of[ claim 1, wherein detecting the first temperature distribution of the interface layer of the resin in the liquid state comprises, via an infrared image sensor arranged below the build window and defining a field of view encompassing the resin interface, detecting the first temperature distribution of the interface layer of the resin in the liquid state.

(Currently Amended) The method of[ claim 1, wherein calculating the first target temperature distribution of the interface layer based on the first layer geometry comprises calculating the first target temperature distribution of the interface layer based on the first layer geometry, the first target temperature distribution defining: 
a first region of the resin interface coinciding with the first layer geometry and characterized by a first temperature proximal to a target reaction temperature; and
a second region of the resin interface not coinciding with the first layer geometry and characterized by a second temperature less than the first temperature.

(Currently Amended) The method of[ claim 1, wherein calculating the first target temperature distribution of the interface layer based on the first layer geometry comprises calculating the first target temperature distribution of the interface layer based on the first layer geometry, the first target temperature distribution defining: 
a first region of the resin interface coinciding with the first layer geometry and characterized by a first temperature gradient, wherein edges of the first region correspond to a first temperature[]; and
a second region of the resin interface[ corresponding to an interior of the first layer geometry and characterized by a second temperature less than the first temperature.

(Currently Amended) The method of[ claim 1, wherein selectively photocuring the first volume of the resin to form the first photocured resin layer of the build[
after projecting the first infrared radiation projection toward the resin interface, detecting a second temperature distribution of the interface layer at the resin interface; and
in response to the second temperature distribution approximating the target temperature distribution, selectively photocuring the first volume of the resin to form the first photocured resin layer of the build at the resin interface.

(Currently Amended) The method of[ claim 1, wherein calculating the first infrared radiation projection predicted to drive the interface layer of the resin to the first target temperature distribution in the interface layer[

(Currently Amended) The method of[ claim 1, further comprising:
during a second build cycle:
detecting a second temperature distribution of the interface layer of the resin in the liquid state, the interface layer of the resin located at the resin interface between the upper surface of the build window and the first photocured resin layer of the build;
accessing a second layer geometry for the second build cycle;
calculating a second target temperature distribution of the interface layer based on the second layer geometry;
calculating a second infrared radiation projection predicted to drive the interface layer of the resin to the second target temperature distribution[
projecting the second infrared radiation projection toward the resin interface; and
selectively photocuring a second volume of the resin in the interface layer to form a second photocured resin layer of the build corresponding to the second layer geometry.

(Currently Amended) The method of[ claim 9, further comprising:
calculating an exothermal heat output predicted to cause a temperature of the resin interface to exceed a threshold maximum temperature[ responsive to selective photocuring to form the first photocured resin layer;
calculating a build cycle delay based on the exothermal heat output; and
delaying initiation of the second build cycle by the build cycle delay.

(Currently Amended) The method of[ claim 9, further comprising, after photocuring the first volume of resin to form the first photocured resin layer and before initiating the second build cycle, selectively projecting infrared light toward the first photocured resin layer based on the first layer geometry to post-cure the first photocured resin layer.

(Currently Amended) A method for additive manufacturing comprising:
detecting a temperature distribution of an interface layer of a resin in a liquid state, the interface layer of the resin located at a resin interface between an upper surface of a build window and a preceding layer of the build;
accessing a layer geometry for a current layer of the build;
calculating a target temperature distribution of the interface layer based on the current layer geometry;
calculating an infrared radiation projection based on the temperature distribution and the target temperature distribution;
projecting the infrared radiation projection toward the resin interface to selectively heat regions of the resin interface coinciding with the current layer geometry; and
selectively photocuring a volume of the resin in the selectively heated regions of the interface layer to form a photocured resin layer of the build corresponding to the current layer geometry.

(Currently Amended) The method of[ claim 12, wherein calculating the infrared radiation projection based on the temperature distribution and the target temperature distribution comprises calculating the infrared radiation projection predicted to drive the interface layer of the resin to the target temperature distribution[

(Currently Amended) The method of[ claim 12, wherein calculating the[ to define a uniform temperature distribution coincident with the layer geometry.

(Currently Amended) The method of[ claim 14, wherein[[ is based on a target crosslinking density of the resin in a photocured state[

(Currently Amended) The method of[ claim 12: 
further comprising:
calculating a target bulk resin temperature less than a heat deflection temperature of the resin in a photocured state; 
heating a reservoir volume containing the interface layer toward the target bulk resin temperature; and
detecting a current bulk resin temperature of the reservoir volume; and
wherein selectively photocuring the volume of the resin to form the photocured resin layer of the build[ that the current bulk resin temperature is proximal to the target bulk resin temperature, selectively photocuring the volume of the resin to form the photocured resin layer of the build at the resin interface.

(Currently Amended) The method of[ claim 16, wherein calculating the target bulk resin temperature comprises calculating the target bulk resin temperature based on a target viscosity of the resin in the liquid state[

(Currently Amended) The method of[ claim 16, further comprising:
detecting a current bulk resin temperature of the reservoir volume; and
adjusting the target bulk resin temperature based on the target temperature distribution and the current bulk resin temperature.

(Currently Amended) The method of[ claim 12, further comprising:
calculating a target chamber temperature; 
heating a gaseous environment above a reservoir volume containing the interface layer toward the target chamber temperature, the gaseous environment contained within a build chamber; and
detecting a current chamber temperature of the gaseous environment; and
wherein selectively photocuring the volume of the resin to form the photocured resin layer of the build[, in response to detecting that the current chamber temperature is proximal to the target[ chamber resin temperature, selectively photocuring the volume of the resin to form the photocured resin layer of the build at the resin interface.

(Currently Amended) The method of[ claim 19, wherein calculating the target chamber temperature comprises calculating the target chamber temperature to be less than a heat deflection temperature of the resin in the photocured state.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While It is generally known, for an additive manufacturing method, to selectively apply infrared heating to different regions of a build area based on temperature measurements gathered via infrared mapping, to provide uniform heating at such a build area, to utilize infrared projection to heat selected portions of an object with a projection image that is controllable so as to yield regions with high or low heating, to detect temperature distribution and adjust energy emission to compensate for local temperature anomalies, and to otherwise apply countermeasures in response to detecting an excess amount of heat buildup, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed detecting, accessing, calculating, projecting, and photocuring steps are performed in the manner claimed, with the claimed infrared projection being performed so as to selectively heat regions of the claimed resin interface coinciding with the claimed first layer geometry, and with the claimed photocuring being performed in those selectively heated regions to form the claimed photocured resin of the build corresponding to the first layer geometry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742